As filed with the Securities and Exchange Commission on April 17, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. GoodHaven Fund SCHEDULE OF INVESTMENTS at February 28, 2015 (Unaudited) Shares Common Stocks - 67.6% Value Computer & Internet Software - 4.4% Google, Inc. - Class A 1 $ Google, Inc. - Class C 1 Computers & Peripheral Equipment - 7.5% Hewlett-Packard Co. Systemax, Inc. 1, 2 Consumer Products - 2.9% Spectrum Brands Holdings, Inc. Diversified Holding Companies - 9.3% Berkshire Hathaway, Inc. - Class B 1 Dundee Corp. 1, 2 Harbinger Group, Inc. 1 Leucadia National Corp. Financial Services - 3.0% Federated Investors, Inc. - Class B Loan Servicing - 8.4% Ocwen Financial Corp. 1, 4 Walter Investment Management Corp. 1 Marine Services & Equipment - 2.9% Stolt-Nielsen Ltd. 2 Metals & Mining - 5.1% Barrick Gold Corp. Oil & Gas Exploration & Production - 10.4% Birchcliff Energy Ltd. 1 EXCO Resources, Inc. WPX Energy, Inc. 1 Property/Casualty Insurance - 6.0% Alleghany Corp. 1 White Mountains Insurance Group Retailing - 7.7% Sears Holdings Corp. 1 Staples, Inc. TOTAL COMMON STOCKS (Cost $222,347,634) GUERNSEY INVESTMENT FUND - 1.5% JZ Capital Partners Limited 2 TOTAL GUERNSEY INVESTMENT FUND (Cost $4,201,658) WARRANTS - 0.4% Retailing - 0.4% Sears Holdings Corp. 1 TOTAL WARRANTS (Cost $265,698) EXCHANGE TRADED NOTES - 1.2% PowerShares DB 3x Inverse Japanese Government Bond Futures ETN 1,2 PowerShares DB Inverse Japanese Government Bond Futures ETN 1,2 TOTAL EXCHANGE TRADED NOTES (Cost $4,439,246) MISCELLANOUS SECURITIES - 1.9%1,3 TOTAL MISCELLANOUS SECURITIES (Cost $7,744,540) Total Investments (Cost $238,998,776) - 72.6% Cash and Other Assets in Excess of Liabilities - 27.4% TOTAL NET ASSETS - 100.0% $ ETN Exchange Traded Note 1 Non-income producing security. 2 A portion of these securities are considered illiquid.As of February 28, 2015, the total market value of illiquid securities was $19,680,163 or 6.1% of net assets. 3 Represents previously undisclosed securities which the Fund has held for less than one year. 4 Also see schedule of written options below. The cost basis of investments for federal income tax purposes at February 28, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. SCHEDULE OF OPTIONS WRITTEN at February 28, 2015 (Unaudited) Contracts (100 shares per contract) CALL OPTIONS WRITTEN Value Loan Servicing - 0.1% Ocwen Financial Corp. Expiration: April 2015, Exercise Price: $7.50 1 $ 500 Expiration: April 2015, Exercise Price: $8.00 1 TOTAL CALL OPTIONS WRITTEN (Proceeds $221,548) $ 1 Non-income producing security. GoodHaven Fund Summary of Fair Value Exposure at February 28, 2015 (Unaudited) The GoodHaven Fund (the "Fund") utilizes various methods to measure the fair value of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of February 28, 2015. See the Schedule of Investments for industry breakouts. Description Level 1 Level 2 Level 3 Total Investments at Fair Value Assets Common Stocks $ $
